Title: From George Washington to Philip John Schuyler, 15 July 1783
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir,
                            Head Qrs Newburgh July 15th 1783
                        
                        I have always entertained a great desire to see the Northern part of this State before I returned to the
                            Southward—The present irksome Interval, while we are waiting for the definitive Treaty, affords an opportunity of
                            gratifying this inclination.
                        I have therefore concerted with Governor Clinton to make a Tour to reconnoitre those places where the most
                            remarkable Posts were established, and the ground which became famous by being the theatre of Action in 1777—On our return
                            from thence, we propose to pass across to the Mowhawk River in order to have a view of that Country which is so much
                            celebrated for the fertility of its Soil & the beauty of its situation.
                        Mr Dimler Asst Qr Mr Genl who will have the honor of delivering this Letter, precedes us to make arrangments,
                            and particularly to have some light Boats provided & transported to Lake George that we may not be delayed on our
                            Arrival there, I pray you, my dear Sir, to be so good as to advise Mr Dimler in what manner to proceed in this business,
                            to excuse the trouble I am about to give you, and to be perswaded that your kind information & direction to the
                            bearer, will greatly encrease the obligations, with which I have the honor to be Dr Sir Yr most Obedt & Affecte
                            Hble Servt
                        
                            Go: Washington
                        
                    